OPINION — AG — ** JURISDICTION — AUTHORITY OF ARREST — HIGHWAY PATROL ** (1) MEMBERS OF THE HIGHWAY PATROL OF THE DEPARTMENT OF PUBLIC SAFETY DO 'NOT' HAVE AUTHORITY, AS PEACE OFFICERS, TO ENFORCE CITY AND TOWN ORDINANCES. (2) THE LEGISLATURE MAY, BY AN APPROPRIATE ACT, GRANT TO MEMBERS OF THE HIGHWAY PATROL THE AUTHORITY AS PEACE OFFICERS FOR THE PURPOSE OF ENFORCING CITY AND TOWN ORDINANCES. (LAW ENFORCEMENT, POLICE, MUNICIPALITY, POWER OF ARREST, CRIMINAL LAW, EXCLUDING CIVIL SERVICE, DUTIES, RESPONSIBILITIES) CITE: 47 O.S. 366 [47-366], 51 O.S. 6 [51-6] 74 O.S. 149 [74-149] (DUAL OFFICE HOLDING) (JAMES P. GARRETT)